UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2012 China Solar & Clean Energy Solutions, Inc (Exact name of registrant as specified in its charter) Nevada 000-12561 95-3819300 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4/F West Wing Dingheng Plaza, 45A North Fengtai Road, Beijing, China, 100071 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) 10-63860500 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officer. On April 26, 2012, Mr. Joseph J. Levinson resigned from his positions as a member of the Board of Director of China Solar & Clean Energy Solutions, Inc. (the “Company”) and the Chairman of the audit committee of the Company. Mr. Levinson’s resignation was not a result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA SOLAR & CLEAN ENERGY SOLUTIONS, INC. Date:May 4, 2012 By: /s/ Deli Du Name:Deli Du Title:President and Chief Executive Officer
